Citation Nr: 1337224	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  These records include VA medical center outpatient treatment and the Appellant's Brief.  

The issues of the Veteran's right should disability and right shoulder scars are not on appeal.  The RO granted service connection for these disabilities in a November 2011 rating decision.  The Veteran did not appeal this decision, and therefore it became final.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's March 2012 VA-9 form, he requested a Board hearing before a Veterans Law Judge at his local RO (referred to as a Travel Board Hearing).  The VA acknowledged this request in a July 2012 letter, but never scheduled the hearing.  

Therefore, a remand is necessary to schedule a Travel Board Hearing to allow the Veteran to appear at the RO before a Veterans Law Judge.  


Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran to attend at the RO before a Member of the Board. The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012), and give the Veteran and his representative opportunity to prepare for the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


